        Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 1 of 56




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


 ANDREW DEAN SNELLING,

           Plaintiff,

 v.                                                       Docket No.:

 TRIBAL VAPORS, SMOKE FREE
 TECHNOLOGIES, INC. d/b/a
 VAPORBEAST.COM, and SHENZHEN MXJO
 TECHNOLOGY CO., LTD.,

           Defendants.



                        COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, by and through his attorneys, JOHNSON BECKER, PLLC and THE SPENCE

LAW FIRM NM, LLC, upon information and belief, at all times hereinafter mentioned, allege as

follows:

                                   NATURE OF THE ACTION

       1.        This is a negligence and product liability action seeking recovery for substantial

personal injuries and damages suffered by the PLAINTIFF ANDREW DEAN SNELLING

(hereafter referred to as “Plaintiff”), after Plaintiff purchased and used two MXJO IMR 18650

lithium ion battery (hereafter referred to as “Subject Batteries”) marketed, sold, and distributed by

DEFENDANT TRIBAL VAPORS (hereafter referred to as “Defendant Tribal Vapors”) and

DEFENDANT SMOKE FREE TECHNOLOGIES, INC. d/b/a VAPORBEAST.COM

(hereafter referred to as “Defendant VaporBeast”) by and through their officers, employees and

agents. The Subject Batteries were designed, manufactured, marketed, distributed and sold by



                                                 1
           Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 2 of 56




DEFENDANT SHENZHEN MXJO TECHNOLOGY CO., LTD (hereafter referred to as

“Defendant MXJO”).

                                 PARTIES, JURISDICTION & VENUE

       2.       Plaintiff is a citizen and resident of the City of Park Rapids, Hubbard County, State

of Minnesota.

       3.       Upon information and belief, Defendant Tribal Vapors is a New Mexico company,

with its principal place of business located at 616 E 10th St., Alamogordo, New Mexico 88310.

       4.       Defendant Tribal Vapors markets, sells and distributes e-cigarette products and

accessories, including the Subject Batteries purchased by Plaintiff which are at issue in this

lawsuit.

       5.       At all times relevant herein, Defendant Tribal Vapors caused tortious actions and/or

omissions committed in whole or in part within the State of New Mexico, which resulted in injuries

to Plaintiff in New Mexico.

       6.       Defendant VaporBeast is a Delaware corporation, with its principal place of

business located at 2544 Campbell Pl, Suite 125, Carlsbad, California 92009.

       7.       Defendant VaporBeast markets, sells and distributes e-cigarette products and

accessories, including the Subject Batteries purchased by Plaintiff which are at issue in this

lawsuit. In addition, Defendant VaporBeast has conducted substantial, ongoing business in this

state and has extensive, ongoing, and specific contacts with the State of New Mexico that include,

but are not limited to, the following:

             a. At all times relevant herein, Defendant VaporBeast has had continuing contacts
                with New Mexico by supplying, selling, importing and distributing goods,
                including but not limited to the Subject Batteries, with the actual knowledge and/or
                reasonable expectation that they will be used in this State and which are in fact
                used, sold, distributed, and retailed in this State;


                                                  2
         Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 3 of 56




             b. Defendant VaporBeast sold or otherwise placed into its distribution chain the
                Subject Batteries that caused the injuries at issue in this matter;

             c. Defendant VaporBeast has received substantial compensation from the sale of its
                products in this state, including but not limited to MXJO IMR 18650 lithium ion
                batteries;

             d. In addition, Defendant VaporBeast’s contacts with New Mexico principally relate
                to the placement of electronic devices, including lithium ion batteries, into the
                stream of commerce, and all of the conduct associated with placing those products
                into the stream of commerce in New Mexico and associated with this civil action
                are related to and connected with the placement of batteries used in electronic
                cigarette devices into the stream of commerce.

        8.       Upon information and belief, Defendant MXJO is a corporation organized and

existing under the laws of the People’s Republic of China, with a principal business address of

Guangxinyuan Creative Park, No. 2005 Xingye Road, Xixiang Sub-District, Bao’an District, City

of Shenzhen, People’s Republic of China. Defendant MXJO is engaged in the business of

manufacturing, designing, marketing, distributing, and selling “vape energy products,”1 such as

the Subject Batteries. Defendant MXJO may be served via the Hague Convention on the Service

Abroad of Judicial and Extra Judicial Documents in Civil and Commercial Matters.

        9.       Defendant MXJO is engaged in the business of manufacturing, designing, testing,

marketing, certifying, supplying, selling, importing and distributing lithium ion batteries including

but not limited to the Subject Batteries purchased by Plaintiff. In addition, Defendant MXJO has

conducted substantial, ongoing business in this state and has extensive, ongoing, and specific

contacts with the State of New Mexico that include, but are not limited to, the following:

             a. At all times relevant herein, Defendant MXJO has had continuing contacts with the
                State of New Mexico by transacting substantial business in this state via
                manufacturing, designing, testing, marketing, certifying, supplying, selling,
                importing and distributing goods, including but not limited to the Subject Batteries,

1
  See http://www.mxjotech.com/index.php/home/archive/index?id=2 (last accessed July 23, 2019) (“All MXJO
batteries and chargers have passed many international testing and got certificates, like CE, RoHs, MSDS, un38.3 etc.
You can be assured that they are safe and durable enough. Moreover, we are innovating and developing more products
to meet customers' requirements.”)


                                                         3
        Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 4 of 56




                with the actual knowledge and/or reasonable expectation that they will be used in
                this state and which are in fact used in this state;

             b. Defendant MXJO designed, manufactured, sold or otherwise placed into its
                distribution chain the Subject Batteries that caused the injuries at issue in this
                matter;

             c. Defendant MXJO has received substantial compensation from the sale of its
                products in this state, including but not limited to MXJO IMR 18650 lithium ion
                batteries;

             d. In addition, Defendant MXJO’s contacts with New Mexico principally relate to the
                placement of electronic devices, including lithium ion batteries, into the stream of
                commerce, and all of the conduct associated with placing those products into the
                stream of commerce in New Mexico and associated with this civil action are related
                to and connected with the placement of batteries used in electronic cigarette devices
                into the stream of commerce.

       10.      Therefore, at all times relevant herein, Defendant MXJO has purposefully availed

itself of the privilege of conducting business in the State of New Mexico has transacted business

in the State of New Mexico, contracted to distribute and supply its products in the State of New

Mexico, regularly caused its products to be sold in the State of New Mexico, and this action arises

out of business transacted in, as well as a tortious actions and/or omissions committed in whole or

in part within New Mexico, and which resulted in injuries to Plaintiff in New Mexico.

       11.      Accordingly, this Court has subject matter jurisdiction over this case pursuant to

diversity jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and there is complete diversity

between the parties.

       12.      Additionally, venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that all

or a substantial part of the events or omissions giving rise to this claim occurred in this district.

       13.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because the

Defendants above-named have sufficient minimum contacts with the State of New Mexico and



                                                   4
          Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 5 of 56




have intentionally availed themselves of the markets within New Mexico through the promotion,

sale, marketing, and distribution of their products.

                                       FACTUAL BACKGROUND

          14.    Manufacturers, distributors, and sellers of electronic cigarettes, or “e-cigarettes,”

as they are more commonly known, claim to provide a tobacco-free and smoke-free alternative to

traditional cigarettes. E-cigarettes offer doses of nicotine via a vaporized solution.

          15.    All e-cigarettes are designed and function in a similar way. They consist of three

primary component parts: a tank or cartridge that is filled with a liquid (known as "juice" or "e-

liquid")2 that usually contains a concentration of nicotine; an “atomizer” or “cartomizer", which

heats and converts the contents of the liquid-filled cartridge to a vapor that the user then inhales

(hence the term, “vaping”); and a battery, which provides power for the atomizer. The atomizer

itself typically contains three components: the casing; the wire (or "coil"); and the wicking

material. The wire is wrapped around the wicking material (usually cotton) in a coil formation; the

two ends of the coil are then connected to the casing in a way that permits contact with the battery.

When e-liquid is added to the e-cigarette's tank, the wicking material absorbs it. When the user

activates the e-cigarette’s battery, the coil heats, vaporizing the e-liquid within the wicking

material.




    See http://vapingguides.com/blog/vapor-trails-2/atomizer-vs-cartomizer/ (last accessed July 23,
                                                2019).

2
 While the ingredients of the liquid vary from brand to brand, E-Juice typically contains 95% propylene glycol and
glycerin. Hundreds of different types and brands of E-Juice exist, and come in flavors such as cherry, cheesecake
and cinnamon.

                                                         5
           Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 6 of 56




           16.     Heating coils feature a specific resistance,3 which is measured in ohms.4 In order

for an e-cigarette to work effectively (and safely) the battery voltage must be carefully balanced

with the heating coil resistance. If the battery voltage is too high and the resistance is too low, the

heating coil can overheat and damage the battery, allowing for “thermal runaway”5 to occur,

whereby the internal battery temperature can cause a fire or explosion, and which is often the result

of “poor design, use of low quality materials … [and] manufacturing flaws and defects….”6

           17.     E-cigarette batteries, like the Subject Batteries in this case, are typically cylindrical

lithium-ion batteries. Some e-cigarette batteries are rechargeable, and others are disposable. Some

e-cigarettes are closed systems, in which prefilled tanks are used; others are also open systems that

allow the user to manually refill the tank with e-liquid. E-cigarettes come in pen form (these are

usually plastic and are modeled after a traditional cigarette) and in a form known as a ‘mod.’ Mods

are metal devices that are heavier than pen e-cigarettes and carry a much higher capacity for juice

and creation of vapor. There are many different types of mods, some of which require the use and

replacement of atomizer coils like those described above.




3
  Specific resistance is the measure of the potential electrical resistance of a conductive material. It is determined
experimentally using the equation ρ = RA/l, where R is the measured resistance of some length of the material, A is
its cross-sectional area (which must be uniform), and l is its length.
4
 Ohms are the standard international unit of electrical resistance, expressing the resistance in a circuit transmitting a
current of one ampere when subjected to a potential difference of one volt.
5
 Thermal runaway refers to a chemical reaction in which a repeating cycle of excessive heat causes more heat until
an explosion occurs. According to the USFA, one of the main causes of thermal runaway is the battery overheating.
See generally, U.S. Fire Administration, “Electronic Cigarette Fires and Explosions in the United States 2009 – 2016,”
updated July 2017.

6
    See Ben DJ. Burn Care Res. 2009 Nov-Dec; 30(6): 1048.


                                                            6
         Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 7 of 56




         18.      E-cigarette batteries, like the Subject Batteries, typically consist of layers of

metallic anode and cathode7 material separated by a porous film or “wrapping”8 which holds liquid

electrolytes. The electrolytes used in these batteries are either flammable or combustible liquids.

         19.      While e-cigarettes were first patented in 2003, they first entered the market

exclusively in China in 2004 and did not first appear in the United States until 2007. Since that

time, U.S. sales of electronic cigarettes have risen dramatically — from approximately $20 million

in 2008 to $2.5 billion in 2014. According to some media sources, industry experts predict the e-

cigarette industry will reach $32.11 billion by 2021.

         20.      Lithium ion batteries, commonly used in e-cigarettes, pose a risk of fire and

explosion.9 A medical case report of a man in New Jersey, whose e-cigarette exploded in his pocket

causing him severe burns, noted, “the potential for serious burn injuries related to device

malfunction is of concern.”10

         21.      Some tout e-cigarettes as a safer alternative to traditional cigarettes because e-

cigarettes do not contain tobacco, do not actually burn or create smoke, and do not pose the same

risks of second-hand smoke inhalation. However, these supposedly ‘safer’ alternatives to

traditional cigarettes are still the subject of debate, as they still often provide nicotine, which is a




7
 The cathode of a device is the terminal where the energy current flows out, as where the anode is where the energy
current flows in.
8
 The battery “wrapping” is often made of plastic or other porous film and serves to keep the liquid electrolytes
within the battery from coming into direct contact with outside sources.
9
 Lithium-ion batteries have been referred to as the “mini bomb in your pocket” due to its known ability to
spontaneously ignite. See Ben D., Ma B., Liu L, et al., Unusual Burns with Combined Injuries Caused by Mobile
Phone Explosion: Watch Out for the “mini Bomb!”, J. Burn Care Res. 2009 Nov-Dec; 30(6): 1048.
10
 Spontaneous Electronic Cigarette Explosion: A Case Report, American Journal of Medical Case Reports, 2015,
Vol. 3, No. 4, 93-94, 94.

                                                          7
            Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 8 of 56




neurotoxin and extremely addictive. Further, the actual and long-term effects of the chemicals in

e-liquid and vapor are unknown, as the technology is still relatively new.

           22.      Only a few federal regulations have been promulgated or proposed regarding e-

cigarette sales and use. Many of these products are shipped from China and placed into the stream

of commerce without any knowledge as to what is in them, how they were made, or whether they

are safe for consumers.

           23.      In 2009, the United States Food and Drug Administration ("FDA") first attempted

to regulate e-cigarettes under the Food, Drug, and Cosmetic Act ("FDCA"). E-cigarette

manufacturers then successfully sued the FDA, claiming e-cigarettes should not be considered

medical devices subject to the provisions of FDCA. Because of this ruling and lack of regulatory

oversight, e-cigarette sales skyrocketed.

           24.      On April 25, 2014, the FDA released a proposed regulation that would extend the

statutory definition of "tobacco product" to include e-cigarettes. While the FDA regulates

traditional cigarettes, cigarette tobacco, roll-your-own tobacco, and smokeless tobacco under its

tobacco control authority, e-cigarettes are not yet defined as a tobacco product.

           25.      An October 2014 report notes the proposed FDA regulations do not include any

consideration of the battery or electronic components of the devices, as the FDA is only addressing

the health effects of vapor inhalation. 11 Further, the U.S. Fire Administration noted the World

Health Organization recently proposed member states adopt stringent controls on e-cigarettes, but

did not include any language addressing the electronics themselves. The U.S. Consumer Product

Safety Commission has advised e-cigarettes do not fall under its jurisdiction. As noted in October

2014, and as was the case when Plaintiff purchased his e-cigarette and its batteries, “no regulation,



11
     See United States Fire Administration, Electronic Cigarette Fires and Explosions, October 2014, at 2.

                                                           8
           Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 9 of 56




code or law applies to the safety of the electronics or batteries in e-cigarettes. While many

consumer products are required to be tested by a nationally recognized test laboratory . . . there are

no requirements that e-cigarettes be subjected to the product safety testing.”12

           26.   On August 8, 2016, a new FDA rule took effect expanding regulation to e-

cigarettes. According to the FDA [t]his final rule has two purposes: (1) To deem all products that

meet the definition of “tobacco product” under the law, except accessories of a newly deemed

tobacco product, and subject them to the tobacco control authorities in chapter IX of the FD&C

Act and FDA's implementing regulations; and (2) to establish specific restrictions that are

appropriate for the protection of the public health for the newly deemed tobacco products.

           27.   E-cigarettes and e-cigarette batteries have caused numerous fires and explosions

injuring consumers. Federal, state, and local efforts have recently been aimed at protecting public

health via regulations on sale and use of e-cigarettes, but not on the safety hazards posed by the

products themselves.

           28.   There is mounting evidence the explosions and fires caused by e-cigarettes and

lithium ion batteries are increasing in occurrence. The U.S. Department of Transportation ("DOT")

issued a rule banning e-cigarettes from checked bags on airplanes because they have been known

to catch fire. The DOT has also determined e-cigarettes may not be used during flight. The

explosion of e-cigarettes and lithium ion batteries are not novel occurrences; a California man

recently lost his eye as a result of an e-cigarette exploding near him. A southern California woman

was set on fire after an e-cigarette exploded while she was a passenger in a car. An Atlanta woman's

couch and rug caught on fire after an e-cigarette exploded, almost burning her house down.

Complaints of injury caused by e-cigarettes continue to rise as the devices' popularity increases.



12
     Id.

                                                  9
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 10 of 56




These products continue to be placed into the stream of commerce in an untested and unsafe

condition, and will continue to cause injuries unless and until those responsible are held

accountable

       29.     The Subject Batteries are such lithium ion batteries.

       30.     Upon information and belief, Defendant MXJO sells MXJO IMR 18650 lithium

ion batteries such as the Subject Batteries worldwide, including in New Mexico.

       31.     It has been common practice for users and consumers to utilize lithium ion batteries

to power their e-cigarette devices since the inception of e-cigarettes in 2003.

       32.     Defendant MXJO, its agents, servants and employees, participated in the design,

formulation, production, manufacture, construction, assembly, marketing, distribution, delivery,

and sale of the MXJO IMR 18650 lithium ion batteries, including the Subject Batteries.

       33.     Defendant Tribal Vapors, its agents, servants and employees, participated in

marketing, distribution and/or sale of MXJO IMR 18650 lithium ion batteries, including the

Subject Batteries.

       34.     Defendant VaporBeast, its agents, servants and employees, participated in

marketing, distribution and/or sale of MXJO IMR 18650 lithium ion batteries, including the

Subject Batteries.

       35.     Prior to the date of the incident which forms the basis of this action, Defendant

Tribal Vapors purchased the Subject Batteries designed, manufactured and distributed by

Defendant MXJO from Defendant VaporBeast.

       36.     Prior to the date of the incident which forms the basis of this action, Plaintiff

purchased the Subject Batteries designed, manufactured and distributed by Defendant MXJO from

Defendant Tribal Vapors.



                                                 10
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 11 of 56




       37.      On or about July 29, 2016, Plaintiff began his usual morning routine in getting

ready for work at Holloman Airforce Base. Before walking out the door, he placed the two subject

MXJO IMR 18650 mAh 3000 lithium ion batteries in the front-left pocket of his pants.

       38.      Plaintiff arrived at Holloman Airforce Base and worked for several hours.

       39.      As he sat at his desk reading an email, Plaintiff heard a ‘hissing’ sound coming

from his pants pocket. Plaintiff immediately felt an intense pain on his left lower extremity,

followed up a sudden ‘flash’ as the Subject Batteries exploded in his pocket.

       40.      Plaintiff tipped backward in his desk chair; landing hard on the ground on his back.

       41.      On his back, Plaintiff immediately began to hit his pants pocket to snuff out the

flames. In doing so, he was able to coerce the burning-hot batteries out of his pocket; burning his

hands in the process.

       42.      After peering down at the scorched flesh on his left lower extremity and his hands,

Plaintiff immediately rushed to the bathroom and began running cold water over his hands and

onto his leg.

       43.      A short time later, paramedics were called to the scene. Plaintiff was placed on a

stretcher and transported to Gerald Champion Regional Medical Center to receive emergency

medical treatment. Due to the severity of his injuries, Plaintiff was subsequently medevacked to

University Medical Center in Lubbock, Texas for further treatment for his burn injuries.

       44.      At no time prior to the Incident did Plaintiff have facts or information sufficient to

apprise him, actually or constructively, of the dangers posed by the defective condition of the

Subject Batteries.

       45.      At no time prior to the Incident did Plaintiff, upon having facts or information

which not only apprised him of the defective condition of the Subject Batteries but also imparted



                                                 11
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 12 of 56




knowledge and appreciation of the dangers posed thereby, then proceed to make use of the Subject

Batteries in an unreasonable or unforeseeable manner.

        46.     Plaintiff has suffered and will continue to suffer the effects of permanent scarring

due to the injuries sustained in the Incident, as well as severe physical pain and mental anguish as

a result of the injuries sustained in the Incident.

        47.     As a result of the Incident, Plaintiff has incurred substantial medical bills totaling

more than $130,000.00.

        48.     Upon information and belief, Defendant Tribal Vapors was aware, or should have

been aware, that the MXJO IMR 18650 lithium ion batteries, including the Subject Batteries were

defective due to their manufacture, construction, design, formulation; due to their inadequate

warnings or instructions; and/or due to being unit fit for either their ordinary and foreseeable

purpose, or the particular purpose for which they were purported to be sold.

        49.     Upon information and belief, Defendant VaporBeast was aware, or should have

been aware, that the MXJO IMR 18650 lithium ion batteries, including the Subject Batteries were

defective due to their manufacture, construction, design, formulation; due to their inadequate

warnings or instructions; and/or due to being unit fit for either their ordinary and foreseeable

purpose, or the particular purpose for which they were purported to be sold.

        50.     Upon information and belief, Defendant MXJO was aware, or should have been

aware, that MXJO IMR 18650 lithium ion batteries, including the Subject Batteries were defective

due to their manufacture, construction, design, formulation; due to their inadequate warnings or

instructions; and/or due to being unit fit for either their ordinary and foreseeable purpose, or the

particular purpose for which they were purported to be sold.




                                                      12
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 13 of 56




                                   FIRST CAUSE OF ACTION
                                 STRICT PRODUCTS LIABILITY
                             (AGAINST DEFENDANT TRIBAL VAPORS)

        51.      Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

        52.      Defendant Tribal Vapors sold MXJO IMR 18650 lithium ion batteries, including

the Subject Batteries to Plaintiff from its retail outlet.

        53.      Defendant Tribal Vapors distributed and/or sold the Subject Batteries with actual

or constructive knowledge that it would be purchased and used by members the general public,

such as Plaintiff.

        54.      The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations to the condition in which they were sold by Defendant Tribal

Vapors.

        55.      From the time the Subject Batteries left the control of Defendant Tribal Vapors

until the time of the Incident, they did not undergo any substantial changes or alterations.

        56.      At the time they were distributed and/or sold by Defendant Tribal Vapors, the

Subject Batteries were defective in its design, manufacture and/or warnings and was unreasonably

dangerous for its foreseeable uses.

        57.      At the time it was distributed and/or sold by Defendant Tribal Vapors, the Subject

Batteries were defective in their manufacture and/or design for one or more of the following

reasons:

              a. The Subject Batteries deviated from their design specifications, formulas, and/or
                 performance standards;

              b. The Subject Batteries were designed and manufactured without any form of internal
                 temperature control or protection circuitry;


                                                   13
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 14 of 56




             c. The Subject Batteries failed to incorporate protection circuitry or to integrate other
                safety devices to protect against overcurrent, overtemperature, short circuit, or
                overload;

             d. The Subject Batteries were designed, manufactured and/or fabricated with
                materials that failed to resist and/or magnified the ordinary pressures stress, thermal
                stress, and fatigue stress;

             e. The Subject Batteries were designed, manufactured and/or fabricated using
                material or materials that caused or contributed to cause excessive thermal and
                pressure build up;

             f. The Subject Batteries were designed, manufactured and/or fabricated with
                inadequate ventilation which caused or contributed to unreasonable heat and
                pressure build up;

             g. The Subject Batteries were designed, manufactured and/or fabricated with a
                package or container that failed prevent short circuiting leading to rapid discharge,
                overheating, and catastrophic failure;

             h. The Subject Batteries were designed and sold without underdoing adequate testing,
                analysis, surveys or assessments to identify the unreasonable dangers described
                herein;

             i. The Subject Batteries were designed in a manner such that they exposed individuals
                who purchased and used the product, including Plaintiff, to unreasonable risks of
                harm during foreseeable uses of the product, including the risks of fire, explosion,
                and/or burns from heat, fire or battery acid; and

             j. In such other particulars as the evidence may show.

       58.      Defendant Tribal Vapors is also strictly liable as the Subject Batteries were

defective and unreasonably dangerous due to inadequate warnings and/or instructions for use

because, inter alia:

             a. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
                known that there was a significant risk of energizing, explosion, fire, and burn
                injuries associated with the foreseeable use and/or storage of the Subject Batteries
                but failed to provide adequate warnings, labels or instructions related to that risk;

             b. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
                known that the Subject Batteries was designed in a manner such that they failed to
                resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
                stress, but failed to provide adequate warnings, labels or instructions related to that
                risk;


                                                  14
Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 15 of 56




   c. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they could
      cause or contribute to cause excessive thermal and pressure build up, but failed to
      provide adequate warnings, labels or instructions related to that risk;

   d. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner whereby heat and
      energy could rapidly escape from the battery, but failed to provide adequate
      warnings, labels or instructions related to that risk;

   e. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they could
      cause or contribute breaching of the exterior of the battery due to unreasonable heat
      and pressure, but failed to provide adequate warnings, labels or instructions related
      to that risk;

   f. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they should
      not be stored in a pocket, and that short circuiting of the battery could lead to
      catastrophic failure, but failed to provide adequate warnings, labels or instructions
      related to that risk;

   g. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that its own personnel and the end users and consumers of its MXJO IMR
      18650 lithium ion batteries, including the Subject Batteries, would not be aware of
      industry standards, instructions on proper use, and instructions on proper storage of
      the Subject Batteries, but failed to provide adequate warnings, labels or instructions
      related to that risk;

   h. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known, that both its own personnel, its distributors and the end users and consumers
      of its MXJO IMR 18650 lithium ion batteries, including the Subject Batteries would
      not be aware of the dangers associated with the use and storage of MXJO IMR
      18650 lithium ion batteries, including the Subject Batteries, but failed to provide
      adequate warnings, labels or instructions related to that risk;

   i. Defendant Tribal Vapors failed to provide warnings or instructions that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries, in light of the
      anticipated, foreseeable and known uses and environments of use of MXJO IMR
      18650 lithium ion batteries, including the Subject Batteries, but failed to provide
      adequate warnings, labels or instructions related to that risk;

   j. Defendant Tribal Vapors failed to provide adequate warnings that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries associated with
      the storage of the MXJO IMR 18650 lithium ion batteries, including the Subject

                                        15
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 16 of 56




                Batteries but failed to provide adequate warnings, labels or instructions related to
                that risk;

             k. Upon information and belief, after receiving post-marketing incident reports or
                testing data, Defendant Tribal Vapors knew, or in the exercise of reasonable care,
                should have known that the there was a significant risk of energizing, explosion,
                fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
                lithium ion batteries, including the Subject Batteries;

             l. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
                or instructions that a retailer/seller/distributor exercising reasonable care would
                have provided concerning the risk of energizing, explosion, fire, and burn injuries,
                in light of incident reports that some people had suffered burn injuries during
                anticipated, foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium
                ion batteries, including the Subject Batteries;

             m. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
                that a retailer/seller/distributor exercising reasonable care would have provided
                concerning the energizing, explosion, fire, and burn injuries associated with the use
                and/or storage of MXJO IMR 18650 lithium ion batteries, including the Subject
                Batteries; and

             n. In such other particulars as the evidence may show.

       59.       The risk of MXJO IMR 18650 lithium ion batteries, including the Subject Batteries

energizing, exploding and/or catching fire when being used and/or stored is not an open and

obvious risk, nor is it a risk that is a matter of common knowledge.

       60.       Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       61.      The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from its manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from its design specifications, formulas, and/or performance standards.

       62.      The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

                                                 16
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 17 of 56




       63.     The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       64.     As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       65.     As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       66.     Wherefore, Plaintiff requests a judgment against Defendant Tribal Vapors for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.

                                   SECOND CAUSE OF ACTION
                                  STRICT PRODUCTS LIABILITY
                                  (AGAINST DEFENDANT MXJO)

       67.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       68.     Defendant MXJO designed, manufactured, assembled, distributed, tested,

inspected and sold MXJO IMR 18650 lithium ion batteries, including the Subject Batteries.

       69.     Defendant MXJO manufactured, designed, assembled, distributed, tested,

inspected and sold the Subject Batteries with actual or constructive knowledge that they would be

purchased and used by members the general public, such as Plaintiff.

       70.     The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.


                                                17
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 18 of 56




       71.      From the time the Subject Batteries left the control of Defendant MXJO until the

time of the Incident, they did not undergo any substantial changes or alterations.

       72.      At the time they were produced and distributed by Defendant MXJO, the Subject

Batteries were defective in their design, manufacture and/or warnings and was unreasonably

dangerous for their foreseeable uses.

       73.      At the time they were produced and distributed by Defendant MXJO, the Subject

Batteries were defective in their manufacture and/or design for or more of the following reasons:

             a. The Subject Batteries deviated from their design specifications, formulas, and/or
                performance standards;

             b. The Subject Batteries were designed and manufactured without any form of internal
                temperature control or protection circuitry;

             c. The Subject Batteries failed to incorporate protection circuitry or to integrate other
                safety devices to protect against overcurrent, overtemperature, short circuit, or
                overload;

             d. The Subject Batteries were designed, manufactured and/or fabricated with
                materials that failed to resist and/or magnified the ordinary pressures stress, thermal
                stress, and fatigue stress;

             e. The Subject Batteries were designed, manufactured and/or fabricated using
                material or materials that caused or contributed to cause excessive thermal and
                pressure build up;

             f. The Subject Batteries were designed, manufactured and/or fabricated with
                inadequate ventilation which caused or contributed to unreasonable heat and
                pressure build up;

             g. The Subject Batteries were designed, manufactured and/or fabricated with a
                package or container that failed prevent short circuiting leading to rapid discharge,
                overheating, and catastrophic failure;

             h. The Subject Batteries were designed and sold without underdoing adequate testing,
                analysis, surveys or assessments to identify the unreasonable dangers described
                herein;

             i. The Subject Batteries were designed in a manner such that they exposed individuals
                who purchased and used the product, including Plaintiff, to unreasonable risks of
                harm during foreseeable uses of the product, including the risks of fire, explosion,
                and/or burns from heat, fire or battery acid; and
                                                  18
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 19 of 56




             j. In such other particulars as the evidence may show.

       74.      Defendant MXJO is also strictly liable as the Subject Batteries was defective and

unreasonably dangerous due to inadequate warnings and/or instructions for use because, inter alia:


             a. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that there was a significant risk of energizing, explosion, fire, and burn injuries
                associated with the foreseeable use and/or storage of the Subject Batteries but failed
                to provide adequate warnings, labels or instructions related to that risk;

             b. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that the Subject Batteries were designed in a manner such that they failed to resist
                and/or magnified the ordinary pressures stress, thermal stress, and fatigue stress,
                but failed to provide adequate warnings, labels or instructions related to that risk;

             c. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that the Subject Batteries were designed in a manner such that they could cause or
                contribute to cause excessive thermal and pressure build up, but failed to provide
                adequate warnings, labels or instructions related to that risk;

             d. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that the Subject Batteries were designed in a manner whereby heat and energy could
                rapidly escape from the battery, but failed to provide adequate warnings, labels or
                instructions related to that risk;

             e. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that the Subject Batteries was designed in a manner such that they could cause or
                contribute breaching of the exterior of the battery due to unreasonable heat and
                pressure, but failed to provide adequate warnings, labels or instructions related to
                that risk;

             f. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that the Subject Batteries were designed in a manner such that they should not be
                stored in a pocket, and that short circuiting of the battery could lead to catastrophic
                failure, but failed to provide adequate warnings, labels or instructions related to that
                risk;

             g. Defendant MXJO knew, or in the exercise of reasonable care, should have known
                that its own personnel, its distributors and the end users and consumers of its MXJO
                IMR 18650 lithium ion batteries would not be aware of industry standards,
                instructions on proper use, and instructions on proper storage of MXJO IMR 18650
                lithium ion batteries, but failed to provide adequate warnings, labels or instructions
                related to that risk;

             h. Defendant MXJO knew, or in the exercise of reasonable care, should have known,
                that both its own personnel, its distributors and the end users and consumers of its

                                                   19
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 20 of 56




                MXJO IMR 18650 lithium ion batteries would not be aware of the dangers
                associated with the use and storage of MXJO IMR 18650 lithium ion batteries, but
                failed to provide adequate warnings, labels or instructions related to that risk;

             i. Defendant MXJO failed to provide warnings or instructions that a manufacturer
                exercising reasonable care would have provided concerning the risk of energizing,
                explosion, fire, and burn injuries, in light of the anticipated, foreseeable and known
                uses and environments of use of MXJO IMR 18650 lithium ion batteries, but failed
                to provide adequate warnings, labels or instructions related to that risk;

             j. Defendant MXJO failed to provide adequate warnings that a manufacturer
                exercising reasonable care would have provided concerning the risk of energizing,
                explosion, fire, and burn injuries associated with the storage of the Subject Batteries
                but failed to provide adequate warnings, labels or instructions related to that risk;

             k. Upon information and belief, Defendant MXJO failed to provide warnings or
                instructions that a manufacturer exercising reasonable care would have provided
                concerning the risk of energizing, explosion, fire, and burn injuries, in light of
                incident reports that some people had suffered burn injuries during anticipated,
                foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries;

             l. Upon information and belief, Defendant MXJO failed to provide warnings that a
                manufacturer exercising reasonable care would have provided concerning the
                energizing, explosion, fire, and burn injuries associated with the use and/or storage
                of MXJO IMR 18650 lithium ion batteries; and

             m. In such other particulars as the evidence may show.

       75.       The risk of MXJO IMR 18650 lithium ion batteries, energizing, exploding and/or

catching fire when being used and/or stored is not an open and obvious risk, nor is it a risk that is

a matter of common knowledge.

       76.       Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       77.      The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from their manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from their design specifications, formulas, and/or performance standards.



                                                  20
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 21 of 56




       78.     The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       79.     The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       80.     As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       81.     As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       82.     Wherefore, Plaintiff requests a judgment against Defendant MXJO for damages in

a sum to confer jurisdiction upon this Court together with interest on that amount at the legal rate

from the date of judgment until paid, for court costs and for other such relief this Court deems just

and appropriate.

                               THIRD CAUSE OF ACTION
                             STRICT PRODUCTS LIABILITY
                          (AGAINST DEFENDANT VAPORBEAST)

       83.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       84.     Defendant VaporBeast distributed and sold MXJO IMR 18650 lithium ion

batteries, including the Subject Batteries.




                                                 21
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 22 of 56




        85.      Defendant VaporBeast distributed and sold the Subject Batteries with actual or

constructive knowledge that they would be purchased and used by members the general public,

such as Plaintiff.

        86.      The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

        87.      From the time the Subject Batteries left the control of Defendant VaporBeast until

the time of the Incident, they did not undergo any substantial changes or alterations.

        88.      At the time they were sold and distributed by Defendant VaporBeast, the Subject

Batteries were defective in their design, manufacture and/or warnings and was unreasonably

dangerous for their foreseeable uses.

        89.      At the time they were, distributed and sold by Defendant VaporBeast the Subject

Batteries were defective in their manufacture and/or design for one or more of the following

reasons:


              a. The Subject Batteries deviated from their design specifications, formulas, and/or
                 performance standards;

              b. The Subject Batteries were designed and manufactured without any form of internal
                 temperature control or protection circuitry;

              c. The Subject Batteries failed to incorporate protection circuitry or to integrate other
                 safety devices to protect against overcurrent, overtemperature, short circuit, or
                 overload;

              d. The Subject Batteries were designed, manufactured and/or fabricated with
                 materials that failed to resist and/or magnified the ordinary pressures stress, thermal
                 stress, and fatigue stress;

              e. The Subject Batteries were designed, manufactured and/or fabricated using
                 material or materials that caused or contributed to cause excessive thermal and
                 pressure build up;




                                                   22
        Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 23 of 56




              f. The Subject Batteries were designed, manufactured and/or fabricated with
                 inadequate ventilation which caused or contributed to unreasonable heat and
                 pressure build up;

              g. The Subject Batteries were designed, manufactured and/or fabricated with a
                 package or container that failed prevent short circuiting leading to rapid discharge,
                 overheating, and catastrophic failure;

              h. The Subject Batteries were designed and sold without underdoing adequate testing,
                 analysis, surveys or assessments to identify the unreasonable dangers described
                 herein;

              i. The Subject Batteries were designed in a manner such that they exposed individuals
                 who purchased and used the product, including Plaintiff, to unreasonable risks of
                 harm during foreseeable uses of the product, including the risks of fire, explosion,
                 and/or burns from heat, fire or battery acid; and

              j. In such other particulars as the evidence may show.

        90.      Defendant VaporBeast are also strictly liable as the Subject Batteries were defective

and unreasonably dangerous due to inadequate warnings and/or instructions for use because, inter

alia:

              a. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
                 known that there was a significant risk of energizing, explosion, fire, and burn
                 injuries associated with the foreseeable use and/or storage of the Subject Batteries
                 but failed to provide adequate warnings, labels or instructions related to that risk;

              b. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
                 known that the Subject Batteries was designed in a manner such that they failed to
                 resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
                 stress, but failed to provide adequate warnings, labels or instructions related to that
                 risk;

              c. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
                 known that the Subject Batteries was designed in a manner such that they could
                 cause or contribute to cause excessive thermal and pressure build up, but failed to
                 provide adequate warnings, labels or instructions related to that risk;

              d. Defendant VaporBeast Vapors knew, or in the exercise of reasonable care, should
                 have known that the Subject Batteries was designed in a manner whereby heat and
                 energy could rapidly escape from the battery, but failed to provide adequate
                 warnings, labels or instructions related to that risk;

              e. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
                 known that the Subject Batteries was designed in a manner such that they could

                                                   23
Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 24 of 56




      cause or contribute breaching of the exterior of the battery due to unreasonable heat
      and pressure, but failed to provide adequate warnings, labels or instructions related
      to that risk;

   f. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they should
      not be stored in a pocket, and that short circuiting of the battery could lead to
      catastrophic failure, but failed to provide adequate warnings, labels or instructions
      related to that risk;

   g. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that its own personnel and the end users and consumers of its MXJO IMR
      18650 lithium ion batteries, including the Subject Batteries, would not be aware of
      industry standards, instructions on proper use, and instructions on proper storage of
      the Subject Batteries, but failed to provide adequate warnings, labels or instructions
      related to that risk;

   h. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known, that both its own personnel and the end users and consumers of its MXJO
      IMR 18650 lithium ion batteries, including the Subject Batteries would not be
      aware of the dangers associated with the use and storage of MXJO IMR 18650
      lithium ion batteries, including the Subject Batteries, but failed to provide adequate
      warnings, labels or instructions related to that risk;

   i. Defendant VaporBeast failed to provide warnings or instructions that a
      distributor/seller exercising reasonable care would have provided concerning the
      risk of energizing, explosion, fire, and burn injuries, in light of the anticipated,
      foreseeable and known uses and environments of use of MXJO IMR 18650 lithium
      ion batteries, including the Subject Batteries, but failed to provide adequate
      warnings, labels or instructions related to that risk;

   j. Defendant VaporBeast failed to provide adequate warnings that a distributor/seller
      exercising reasonable care would have provided concerning the risk of energizing,
      explosion, fire, and burn injuries associated with the storage of the MXJO IMR
      18650 lithium ion batteries, including the Subject Batteries but failed to provide
      adequate warnings, labels or instructions related to that risk;

   k. Upon information and belief, after receiving post-marketing incident reports or
      testing data, Defendant VaporBeast knew, or in the exercise of reasonable care,
      should have known that the there was a significant risk of energizing, explosion,
      fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
      lithium ion batteries, including the Subject Batteries;

   l. Upon information and belief, Defendant VaporBeast failed to provide warnings or
      instructions that a distributor/seller exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries, in light of
      incident reports that some people had suffered burn injuries during anticipated,

                                        24
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 25 of 56




                foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries,
                including the Subject Batteries;

             m. Upon information and belief, Defendant VaporBeast failed to provide warnings that
                a distributor/seller r exercising reasonable care would have provided concerning
                the energizing, explosion, fire, and burn injuries associated with the use and/or
                storage of MXJO IMR 18650 lithium ion batteries, including the Subject Batteries;
                and

             n. In such other particulars as the evidence may show.

       91.       The risk of MXJO IMR 18650 lithium ion batteries, energizing, exploding and/or

catching fire when being used and/or stored is not an open and obvious risk, nor is it a risk that is

a matter of common knowledge.

       92.       Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       93.      The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from their manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from its design specifications, formulas, and/or performance standards.

       94.      The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       95.      The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       96.      As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.




                                                 25
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 26 of 56




       97.      As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       98.      Wherefore, Plaintiff requests a judgment against Defendant VaporBeast for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.

                                 FOURTH CAUSE OF ACTION
                                       NEGLIGENCE
                            (AGAINST DEFENDANT TRIBAL VAPORS)

       99.      Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       100.     The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

       101.     From the time the Subject Batteries left the control of Defendant Tribal Vapors

until the time of the Incident, they did not undergo any substantial changes or alterations.

       102.     Defendant Tribal Vapors owed a duty to Plaintiff and other users of their products

to exercise due care in the sale and distribution of the Subject Batteries.

       103.     Defendant Tribal Vapors was negligent, careless, and reckless in the sale of the

Subject Batteries and breached duties owed to the Plaintiff for one or more of the following

reasons:

             a. Selling the Subject Batteries although they deviated from their design
                specifications, formulas, and/or performance standards;

             b. Selling the Subject Batteries although they were designed and manufactured
                without any form of internal temperature control or protection circuitry;


                                                 26
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 27 of 56




           c. Selling the Subject Batteries although they failed to incorporate protection circuitry
              or to integrate other safety devices to protect against overcurrent, overtemperature,
              short circuit, or overload;

           d. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with materials that failed to resist and/or magnified the ordinary
              pressures stress, thermal stress, and fatigue stress;

           e. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated using material or materials that caused or contributed to cause excessive
              thermal and pressure build up;

           f. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with inadequate ventilation which caused or contributed to unreasonable
              heat and pressure build up;

           g. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with a package or container that failed prevent short circuiting leading
              to rapid discharge, overheating, and catastrophic failure;

           h. Selling the Subject Batteries although it was designed and sold without underdoing
              adequate testing, analysis, surveys or assessments to identify the unreasonable
              dangers described herein; and

           i. Selling the Subject Batteries although they were designed in a manner such that
              they exposed individuals who purchased and used the product, including Plaintiff,
              to unreasonable risks of harm during foreseeable uses of the product, including the
              risks of fire, explosion, and/or burns from heat, fire or battery acid.

       104.    Defendant Tribal Vapors was also negligent, careless and/or reckless in the sale of

the Subject Batteries and breached duties owed to the Plaintiff, as the product had inadequate

warnings and/or instructions for use because, inter alia:


           a. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
              known that there was a significant risk of energizing, explosion, fire, and burn
              injuries associated with the foreseeable use and/or storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

           b. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner such that they failed to
              resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
              stress, but failed to provide adequate warnings, labels or instructions related to that
              risk;


                                                27
Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 28 of 56




   c. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they could
      cause or contribute to cause excessive thermal and pressure build up, but failed to
      provide adequate warnings, labels or instructions related to that risk;

   d. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner whereby heat and
      energy could rapidly escape from the battery, but failed to provide adequate
      warnings, labels or instructions related to that risk;

   e. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they could
      cause or contribute breaching of the exterior of the battery due to unreasonable heat
      and pressure, but failed to provide adequate warnings, labels or instructions related
      to that risk;

   f. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they should
      not be stored in a pocket, and that short circuiting of the battery could lead to
      catastrophic failure, but failed to provide adequate warnings, labels or instructions
      related to that risk;

   g. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that its own personnel and the end users and consumers of its MXJO IMR
      18650 lithium ion batteries would not be aware of industry standards, instructions
      on proper use, and instructions on proper storage of MXJO IMR 18650 lithium ion
      batteries, but failed to provide adequate warnings, labels or instructions related to
      that risk;

   h. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known, that both its own personnel and the end users and consumers of its MXJO
      IMR 18650 lithium ion batteries would not be aware of the dangers associated with
      the use and storage of MXJO IMR 18650 lithium ion batteries, but failed to provide
      adequate warnings, labels or instructions related to that risk;

   i. Defendant Tribal Vapors failed to provide warnings or instructions that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries, in light of the
      anticipated, foreseeable and known uses and environments of use of MXJO IMR
      18650 lithium ion batteries, but failed to provide adequate warnings, labels or
      instructions related to that risk;

   j. Defendant Tribal Vapors failed to provide adequate warnings that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries associated with
      the storage of the Subject Batteries but failed to provide adequate warnings, labels
      or instructions related to that risk;

                                        28
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 29 of 56




           k. Upon information and belief, after receiving post-marketing incident reports or
              testing data, Defendant Tribal Vapors knew, or in the exercise of reasonable care,
              should have known that the there was a significant risk of energizing, explosion,
              fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
              lithium ion batteries, including the Subject Batteries;

           l. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
              or instructions that a retailer/seller/distributor exercising reasonable care would
              have provided concerning the risk of energizing, explosion, fire, and burn injuries,
              in light of incident reports that some people had suffered burn injuries during
              anticipated, foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium
              ion batteries;

           m. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
              that a retailer/seller/distributor exercising reasonable care would have provided
              concerning the energizing, explosion, fire, and burn injuries associated with the use
              and/or storage of MXJO IMR 18650 lithium ion batteries; and

           n. In such other particulars as the evidence may show.

       105.     The risk of MXJO IMR 18650 lithium ion batteries, energizing, exploding and/or

catching fire when being used and/or stored is not an open and obvious risk, nor is it a risk that is

a matter of common knowledge.

       106.     Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       107.    The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from manufacture could have been reduced or avoided entirely had the MXJO IMR

18650 lithium ion batteries not deviated from their design specifications, formulas, and/or

performance standards.

       108.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm regarding their design could have been reduced or

avoided entirely by the incorporation of feasible, alternative designs.



                                                 29
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 30 of 56




       109.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       110.    As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       111.    As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       112.    Wherefore, Plaintiff requests a judgment against Defendant Tribal Vapors for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.

                                      FIFTH CAUSE OF ACTION
                                           NEGLIGENCE
                                    (AGAINST DEFENDANT MXJO)

       113.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       114.    The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

       115.    From the time the Subject Batteries left the control of Defendant MXJO until the

time of the Incident, they did not undergo any substantial changes or alterations.

       116.    Defendant MXJO owed a duty to Plaintiff and other users of its products to exercise

due care in the design, manufacture, assembly, distribution, testing, inspection and sale of the

Subject Batteries.


                                                30
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 31 of 56




       117.    Defendant MXJO was negligent, careless, and reckless in the sale of the Subject

Batteries and breached duties owed to the Plaintiff for one or more of the following reasons:

           a. Manufacturing, assembling, distributing, testing, inspecting, and/or selling the
              Subject Batteries although they deviated from their design specifications, formulas,
              and/or performance standards;

           b. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries without any form of internal temperature control or
              protection circuitry;

           c. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries although they failed to incorporate protection circuitry
              or to integrate other safety devices to protect against overcurrent, overtemperature,
              short circuit, or overload;

           d. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries with materials that failed to resist and/or magnified the
              ordinary pressures stress, thermal stress, and fatigue stress;

           e. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries using material or materials that caused or contributed
              to cause excessive thermal and pressure build up;

           f. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries with inadequate ventilation which caused or
              contributed to unreasonable heat and pressure build up;

           g. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries with a package or container that failed prevent short
              circuiting leading to rapid discharge, overheating, and catastrophic failure;

           h. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries without conducting adequate testing, analysis, surveys
              or assessments to identify the unreasonable dangers described herein;

           i. Designing, manufacturing, assembling, distributing, testing, inspecting, and/or
              selling the Subject Batteries in a manner such that it exposed individuals who
              purchased and used the product, including Plaintiff, to unreasonable risks of harm
              during foreseeable uses of the product, including the risks of fire, explosion, and/or
              burns from heat, fire or battery acid; and

           j. In such other particulars as the evidence may show.




                                                31
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 32 of 56




       118.    Defendant MXJO was also negligent, careless and/or reckless in the sale of the

Subject Batteries and breached duties owed to the Plaintiff, as the product had inadequate warnings

and/or instructions for use because, inter alia:


           a. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that there was a significant risk of energizing, explosion, fire, and burn injuries
              associated with the foreseeable use and/or storage of the Subject Batteries but failed
              to provide adequate warnings, labels or instructions related to that risk;

           b. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries was designed in a manner such that they failed to resist
              and/or magnified the ordinary pressures stress, thermal stress, and fatigue stress but
              failed to provide adequate warnings, labels or instructions related to that risk;

           c. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries was designed in a manner such that they could cause or
              contribute to cause excessive thermal and pressure build up but failed to provide
              adequate warnings, labels or instructions related to that risk;

           d. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries was designed in a manner whereby heat and energy could
              rapidly escape from the battery but failed to provide adequate warnings, labels or
              instructions related to that risk;

           e. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries was designed in a manner such that they could cause or
              contribute breaching of the exterior of the battery due to unreasonable heat and
              pressure but failed to provide adequate warnings, labels or instructions related to
              that risk;

           f. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries was designed in a manner such that they should not be
              stored in a pocket, and that short circuiting of the battery could lead to catastrophic
              failure but failed to provide adequate warnings, labels or instructions related to that
              risk;

           g. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that its own personnel, its distributors and the end users and consumers of its MXJO
              IMR 18650 lithium ion batteries would not be aware of industry standards,
              instructions on proper use, and instructions on proper storage of MXJO IMR 18650
              lithium ion batteries but failed to provide adequate warnings, labels or instructions
              related to that risk;

           h. Defendant MXJO knew, or in the exercise of reasonable care, should have known,
              that both its own personnel, its distributors and the end users and consumers of its
                                                   32
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 33 of 56




               MXJO IMR 18650 lithium ion batteries would not be aware of the dangers
               associated with the use and storage of MXJO IMR 18650 lithium ion batteries but
               failed to provide adequate warnings, labels or instructions related to that risk;

           i. Defendant MXJO failed to provide warnings or instructions that a manufacturer
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries, in light of the anticipated, foreseeable and known
              uses and environments of use of MXJO IMR 18650 lithium ion batteries but failed
              to provide adequate warnings, labels or instructions related to that risk;

           j. Defendant MXJO failed to provide adequate warnings that a manufacturer
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries associated with the storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

           k. Upon information and belief, after receiving post-marketing incident reports or
              testing data, Defendant MXJO knew, or in the exercise of reasonable care, should
              have known that the there was a significant risk of energizing, explosion, fire, and
              burn injuries associated with the use and/or storage of MXJO IMR 18650 lithium
              ion batteries, including the Subject Batteries

           l. Upon information and belief, Defendant MXJO failed to provide warnings or
              instructions that a manufacturer exercising reasonable care would have provided
              concerning the risk of energizing, explosion, fire, and burn injuries, in light of
              incident reports that some people had suffered burn injuries during anticipated,
              foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries;

           m. Upon information and belief, Defendant MXJO failed to provide warnings that a
              manufacturer exercising reasonable care would have provided concerning the
              energizing, explosion, fire, and burn injuries associated with the use and/or storage
              of MXJO IMR 18650 lithium ion batteries; and

           n. In such other particulars as the evidence may show.

       119.     The risk of MXJO IMR 18650 lithium ion batteries, energizing, exploding and/or

catching fire when being used and/or stored is not an open and obvious risk, nor is it a risk that is

a matter of common knowledge.

       120.     Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       121.    The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

                                                 33
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 34 of 56




stemming from their manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from their design specifications, formulas, and/or performance standards.

       122.    The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       123.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       124.    As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       125.    As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       126.    Wherefore, Plaintiff requests a judgment against Defendant MXJO for damages in

a sum to confer jurisdiction upon this Court together with interest on that amount at the legal rate

from the date of judgment until paid, for court costs and for other such relief this Court deems just

and appropriate.

                                   SIXTH CAUSE OF ACTION
                                        NEGLIGENCE
                              (AGAINST DEFENDANT VAPORBEAST)

       127.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       128.    The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.


                                                 34
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 35 of 56




       129.    From the time the Subject Batteries left the control of Defendant VaporBeast until

the time of the Incident, they did not undergo any substantial changes or alterations.

       130.    Defendant VaporBeast owed a duty to Plaintiff and other users of its products to

exercise due care in the sale and distribution of the Subject Batteries.

       131.    Defendant VaporBeast were negligent, careless, and reckless in the sale of the

Subject Batteries and breached duties owed to the Plaintiff for one or more of the following

reasons:

           a. Selling the Subject Batteries although they deviated from their design
              specifications, formulas, and/or performance standards;

           b. Selling the Subject Batteries although they were designed and manufactured
              without any form of internal temperature control or protection circuitry;

           c. Selling the Subject Batteries although they failed to incorporate protection circuitry
              or to integrate other safety devices to protect against overcurrent, overtemperature,
              short circuit, or overload;

           d. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with materials that failed to resist and/or magnified the ordinary
              pressures stress, thermal stress, and fatigue stress;

           e. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated using material or materials that caused or contributed to cause excessive
              thermal and pressure build up;

           f. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with inadequate ventilation which caused or contributed to unreasonable
              heat and pressure build up;

           g. Selling the Subject Batteries although they were designed, manufactured and/or
              fabricated with a package or container that failed prevent short circuiting leading
              to rapid discharge, overheating, and catastrophic failure;

           h. Selling the Subject Batteries although they were designed and sold without
              underdoing adequate testing, analysis, surveys or assessments to identify the
              unreasonable dangers described herein; and

           i. Selling the Subject Batteries although they were designed in a manner such that
              they exposed individuals who purchased and used the product, including Plaintiff,

                                                 35
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 36 of 56




               to unreasonable risks of harm during foreseeable uses of the product, including the
               risks of fire, explosion, and/or burns from heat, fire or battery acid.

       132.    Defendant VaporBeast were also negligent, careless and/or reckless in the sale of

the Subject Batteries and breached duties owed to the Plaintiff, as the product had inadequate

warnings and/or instructions for use because, inter alia:


           a. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that there was a significant risk of energizing, explosion, fire, and burn
              injuries associated with the foreseeable use and/or storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

           b. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner such that they failed to
              resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
              stress, but failed to provide adequate warnings, labels or instructions related to that
              risk;

           c. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner such that they could
              cause or contribute to cause excessive thermal and pressure build up, but failed to
              provide adequate warnings, labels or instructions related to that risk;

           d. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner whereby heat and
              energy could rapidly escape from the battery, but failed to provide adequate
              warnings, labels or instructions related to that risk;

           e. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner such that they could
              cause or contribute breaching of the exterior of the battery due to unreasonable heat
              and pressure, but failed to provide adequate warnings, labels or instructions related
              to that risk;

           f. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries were designed in a manner such that they should
              not be stored in a pocket, and that short circuiting of the battery could lead to
              catastrophic failure, but failed to provide adequate warnings, labels or instructions
              related to that risk;

           g. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that its own personnel and the end users and consumers of its MXJO IMR
              18650 lithium ion batteries would not be aware of industry standards, instructions
              on proper use, and instructions on proper storage of MXJO IMR 18650 lithium ion

                                                36
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 37 of 56




               batteries, but failed to provide adequate warnings, labels or instructions related to
               that risk;

           h. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known, that both its own personnel and the end users and consumers of its MXJO
              IMR 18650 lithium ion batteries would not be aware of the dangers associated with
              the use and storage of MXJO IMR 18650 lithium ion batteries, but failed to provide
              adequate warnings, labels or instructions related to that risk;

           i. Defendant VaporBeast failed to provide warnings or instructions that a
              seller/distributor exercising reasonable care would have provided concerning the
              risk of energizing, explosion, fire, and burn injuries, in light of the anticipated,
              foreseeable and known uses and environments of use of MXJO IMR 18650 lithium
              ion batteries, but failed to provide adequate warnings, labels or instructions related
              to that risk;

           j. Defendant VaporBeast failed to provide adequate warnings that a seller/distributor
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries associated with the storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

           k. Upon information and belief, after receiving post-marketing incident reports or
              testing data, Defendant VaporBeast knew, or in the exercise of reasonable care,
              should have known that the there was a significant risk of energizing, explosion,
              fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
              lithium ion batteries, including the Subject Batteries;

           l. Upon information and belief, Defendant VaporBeast failed to provide warnings or
              instructions that a seller/distributor exercising reasonable care would have provided
              concerning the risk of energizing, explosion, fire, and burn injuries, in light of
              incident reports that some people had suffered burn injuries during anticipated,
              foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries;

           m. Upon information and belief, Defendant VaporBeast failed to provide warnings that
              a seller/distributor exercising reasonable care would have provided concerning the
              energizing, explosion, fire, and burn injuries associated with the use and/or storage
              of MXJO IMR 18650 lithium ion batteries; and

           n. In such other particulars as the evidence may show.

       133.     The risk of MXJO IMR 18650 lithium ion batteries, energizing, exploding and/or

catching fire when being used and/or stored is not an open and obvious risk, nor is it a risk that is

a matter of common knowledge.




                                                 37
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 38 of 56




       134.     Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       135.    The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from manufacture could have been reduced or avoided entirely had the MXJO IMR

18650 lithium ion batteries not deviated from their design specifications, formulas, and/or

performance standards.

       136.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm regarding their design could have been reduced or

avoided entirely by the incorporation of feasible, alternative designs.

       137.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

       138.    As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       139.    As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       140.    Wherefore, Plaintiff requests a judgment against Defendant VaporBeast for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.




                                                 38
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 39 of 56




                             SEVENTH CAUSE OF ACTION
                          BREACH OF IMPLIED WARRANTIES
                        (AGAINST DEFENDANT TRIBAL VAPORS)

       141.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       142.    Defendant Tribal Vapors is a merchant with respect to the subject goods at issue,

including the Subject Batteries.

       143.    Defendant Tribal Vapors was a seller of the Subject Batteries and, thus, has

impliedly warranted that the Subject Batteries which it sold was fit for their ordinary and

foreseeable purposes and for the particular purpose for which they were sold.

       144.    The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

       145.    From the time the Subject Batteries left the control of Defendant Tribal Vapors

until the time of the Incident, they did not undergo any substantial changes or alterations.

       146.    Plaintiff made ordinary and foreseeable use of the Subject Batteries and Plaintiff

relied upon the implied warranties given by Defendant Tribal Vapors.

       147.    Contrary to those implied warranties, at the time they were distributed and/or sold

by Defendant Tribal Vapors the Subject Batteries were not fit for either their ordinary and

foreseeable purpose, or the particular purpose for which they were purported to be sold, and were

defective and unreasonably dangerous for one or more of the following reasons:


           a. The Subject Batteries was manufactured such that they deviated from their design
              specifications, formulas, and/or performance standards;

           b. The Subject Batteries were designed and manufactured without any form of internal
              temperature control or protection circuitry;




                                                 39
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 40 of 56




           c. The Subject Batteries failed to incorporate protection circuitry or to integrate other
              safety devices to protect against overcurrent, overtemperature, short circuit, or
              overload;

           d. The Subject Batteries were designed, manufactured and/or fabricated with
              materials that failed to resist and/or magnified the ordinary pressures stress, thermal
              stress, and fatigue stress;

           e. The Subject Batteries were designed, manufactured and/or fabricated using
              material or materials that caused or contributed to cause excessive thermal and
              pressure build up;

           f. The Subject Batteries were designed, manufactured and/or fabricated with
              inadequate ventilation which caused or contributed to unreasonable heat and
              pressure build up;

           g. The Subject Batteries were designed, manufactured and/or fabricated with a
              package or container that failed prevent short circuiting leading to rapid discharge,
              overheating, and catastrophic failure;

           h. The Subject Batteries were designed and sold without underdoing adequate testing,
              analysis, surveys or assessments to identify the unreasonable dangers described
              herein;

           i. The Subject Batteries were designed in a manner such that it exposed individuals
              who purchased and used the product, including Plaintiff, to unreasonable risks of
              harm during foreseeable uses of the product, including the risks of fire, explosion,
              and/or burns from heat, fire or battery acid; and

           j. In such other particulars as the evidence may show.

       148.    Likewise, at the time they were distributed and/or sold by Defendant Tribal Vapors,

the Subject Batteries was not fit for either its ordinary and foreseeable purpose or the particular

purpose for which it was purported to be sold because, inter alia:


           a. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
              known that there was a significant risk of energizing, explosion, fire, and burn
              injuries associated with the foreseeable use and/or storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

           b. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
              known that the Subject Batteries was designed in a manner such that they failed to
              resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
              stress but failed to provide adequate warnings, labels or instructions related to that
              risk;
                                                40
Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 41 of 56




   c. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they could
      cause or contribute to cause excessive thermal and pressure build up but failed to
      provide adequate warnings, labels or instructions related to that risk;

   d. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner whereby heat and
      energy could rapidly escape from the battery but failed to provide adequate
      warnings, labels or instructions related to that risk;

   e. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they could
      cause or contribute breaching of the exterior of the battery due to unreasonable heat
      and pressure but failed to provide adequate warnings, labels or instructions related
      to that risk;

   f. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries was designed in a manner such that they should
      not be stored in a pocket, and that short circuiting of the battery could lead to
      catastrophic failure but failed to provide adequate warnings, labels or instructions
      related to that risk;

   g. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known that its own personnel and the end users and consumers of its MXJO IMR
      18650 lithium ion batteries would not be aware of industry standards, instructions
      on proper use, and instructions on proper storage of MXJO IMR 18650 lithium ion
      batteries but failed to provide adequate warnings, labels or instructions related to
      that risk;

   h. Defendant Tribal Vapors knew, or in the exercise of reasonable care, should have
      known, that both its own personnel and the end users and consumers of its MXJO
      IMR 18650 lithium ion batteries would not be aware of the dangers associated with
      the use and storage of MXJO IMR 18650 lithium ion batteries but failed to provide
      adequate warnings, labels or instructions related to that risk;

   i. Defendant Tribal Vapors failed to provide warnings or instructions that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of vendor, explosion, fire, and burn injuries, in light of the
      anticipated, foreseeable and known uses and environments of use of MXJO IMR
      18650 lithium ion batteries but failed to provide adequate warnings, labels or
      instructions related to that risk;

   j. Defendant Tribal Vapors failed to provide adequate warnings that a
      retailer/seller/distributor exercising reasonable care would have provided
      concerning the risk of energizing, explosion, fire, and burn injuries associated with
      the storage of the Subject Batteries but failed to provide adequate warnings, labels
      or instructions related to that risk.

                                       41
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 42 of 56




           k. Upon information and belief, after receiving post-marketing incident reports or
              testing data, Defendant Tribal Vapors knew, or in the exercise of reasonable care,
              should have known that the there was a significant risk of energizing, explosion,
              fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
              lithium ion batteries, including the Subject Batteries

           l. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
              or instructions that a retailer/seller/distributor exercising reasonable care would
              have provided concerning the risk of energizing, explosion, fire, and burn injuries,
              in light of incident reports that some people had suffered burn injuries during
              anticipated, foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium
              ion batteries;

           m. Upon information and belief, Defendant Tribal Vapors failed to provide warnings
              that a retailer/seller/distributor exercising reasonable care would have provided
              concerning the energizing, explosion, fire, and burn injuries associated with the use
              and/or storage of MXJO IMR 18650 lithium ion batteries; and

           n. In such other particulars as the evidence may show.

       149.     Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       150.    The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from their manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from their design specifications, formulas, and/or performance standards.

       151.    The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       152.    The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm posed by them could have been reduced or

avoided had adequate warnings, instructions for use and information been provided with the

product.



                                                 42
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 43 of 56




       153.    As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       154.    As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       155.    Plaintiff’s injuries and the manner in which they occurred were reasonably

foreseeable to Defendant Tribal Vapors.

       156.    As a direct, actual and proximate result of Defendant Tribal Vapors’ breaches of

its warranties, Plaintiff suffered debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       157.    Wherefore, Plaintiff requests a judgment against Defendant Tribal Vapors for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.

                              EIGHTH CAUSE OF ACTION
                           BREACH OF IMPLIED WARRANTIES
                             (AGAINST DEFENDANT MXJO)

       158.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       159.    Defendant MXJO is a merchant with respect to the subject goods at issue, including

the Subject Batteries.

       160.    Defendant MXJO was a seller of the Subject Batteries and, thus, have impliedly

warranted that the Subject Batteries which it sold were fit for its ordinary and foreseeable purposes

and for the particular purpose for which it they were sold.



                                                 43
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 44 of 56




       161.    The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

       162.    From the time the Subject Batteries left the control of Defendant MXJO until the

time of the Incident, they did not undergo any substantial changes or alterations.

       163.    Plaintiff made ordinary and foreseeable use of the Subject Batteries and Plaintiff

relied upon the implied warranties given by Defendant MXJO.

       164.    Contrary to those implied warranties, at the time they were distributed and/or sold

by Defendant MXJO, the Subject Batteries was not fit for either their ordinary and foreseeable

purpose, or the particular purpose for which they were purported to be sold, and was defective and

unreasonably dangerous for one or more of the following reasons:


           a. The Subject Batteries were manufactured such that they deviated from their design
              specifications, formulas, and/or performance standards;

           a. The Subject Batteries were designed and manufactured without any form of internal
              temperature control or protection circuitry;

           b. The Subject Batteries failed to incorporate protection circuitry or to integrate other
              safety devices to protect against overcurrent, overtemperature, short circuit, or
              overload;

           c. The Subject Batteries were designed, manufactured and/or fabricated with
              materials that failed to resist and/or magnified the ordinary pressures stress, thermal
              stress, and fatigue stress;

           d. The Subject Batteries were designed, manufactured and/or fabricated using
              material or materials that caused or contributed to cause excessive thermal and
              pressure build up;

           e. The Subject Batteries were designed, manufactured and/or fabricated with
              inadequate ventilation which caused or contributed to unreasonable heat and
              pressure build up;

           f. The Subject Batteries were designed, manufactured and/or fabricated with a
              package or container that failed prevent short circuiting leading to rapid discharge,
              overheating, and catastrophic failure;


                                                44
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 45 of 56




           g. The Subject Batteries were designed and sold without underdoing adequate testing,
              analysis, surveys or assessments to identify the unreasonable dangers described
              herein; and

           h. The Subject Batteries were designed in a manner such that they exposed individuals
              who purchased and used the product, including Plaintiff, to unreasonable risks of
              harm during foreseeable uses of the product, including the risks of fire, explosion,
              and/or burns from heat, fire or battery acid.


       165.   Likewise, at the time they were distributed and/or sold by Defendant MXJO, the

Subject Batteries was not fit for either their ordinary and foreseeable purpose or the particular

purpose for which they were purported to be sold because, inter alia:

           a. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that there was a significant risk of energizing, explosion, fire, and burn injuries
              associated with the foreseeable use and/or storage of the Subject Batteries but failed
              to provide adequate warnings, labels or instructions related to that risk;

           b. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries were designed in a manner such that they failed to resist
              the ordinary pressures stress, thermal stress, and fatigue stress but failed to provide
              adequate warnings, labels or instructions related to that risk;

           c. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries were designed in a manner such that they could cause or
              contribute to cause excessive thermal and pressure build up but failed to provide
              adequate warnings, labels or instructions related to that risk;

           d. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries were designed in a manner whereby heat and energy could
              rapidly escape from the battery but failed to provide adequate warnings, labels or
              instructions related to that risk;

           e. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries were designed in a manner such that they could cause or
              contribute breaching of the exterior of the battery due to unreasonable heat and
              pressure but failed to provide adequate warnings, labels or instructions related to
              that risk;

           f. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that the Subject Batteries were designed in a manner such that they should not be
              stored in a pocket, and that short circuiting of the battery could lead to catastrophic
              failure but failed to provide adequate warnings, labels or instructions related to that
              risk;

                                                45
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 46 of 56




           g. Defendant MXJO knew, or in the exercise of reasonable care, should have known
              that its own personnel, its distributors and the end users and consumers of its MXJO
              IMR 18650 lithium ion batteries would not be aware of industry standards,
              instructions on proper use, and instructions on proper storage of MXJO IMR 18650
              lithium ion batteries but failed to provide adequate warnings, labels or instructions
              related to that risk;

           h. Defendant MXJO knew, or in the exercise of reasonable care, should have known,
              that both its own personnel, its distributors and the end users and consumers of its
              MXJO IMR 18650 lithium ion batteries would not be aware of the dangers
              associated with the use and storage of MXJO IMR 18650 lithium ion batteries but
              failed to provide adequate warnings, labels or instructions related to that risk;

           i. Defendant MXJO failed to provide warnings or instructions that a manufacturer
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries, in light of the anticipated, foreseeable and known
              uses and environments of use of MXJO IMR 18650 lithium ion batteries; and

           j. Defendant MXJO failed to provide adequate warnings that a manufacturer
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries associated with the storage of the Subject
              Batteries.

       166.     Similarly, the Subject Batteries was not fit for either their ordinary and foreseeable

purpose or the particular purpose for which they were purported to be sold because, inter alia:

           a.    Upon information and belief, after receiving post-marketing incident reports or
                testing data, Defendant MXJO knew, or in the exercise of reasonable care, should
                have known that the there was a significant risk of energizing, explosion, fire, and
                burn injuries associated with the use and/or storage of MXJO IMR 18650 lithium
                ion batteries, including the Subject Batteries

           a. Upon information and belief, Defendant MXJO failed to provide warnings or
              instructions that a manufacturer exercising reasonable care would have provided
              concerning the risk of energizing, explosion, fire, and burn injuries, in light of
              incident reports that some people had suffered burn injuries during anticipated,
              foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries;
              and

           b. Upon information and belief, Defendant MXJO failed to provide warnings that a
              manufacturer exercising reasonable care would have provided concerning the
              energizing, explosion, fire, and burn injuries associated with the use and/or storage
              of MXJO IMR 18650 lithium ion batteries.



                                                 46
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 47 of 56




       167.     Plaintiff did not know at the time of his use of the Subject Batteries, nor at any

time prior thereto, of the existence of the defects in the product.

       168.     The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from their manufacture could have been reduced or avoided entirely had Subject Batteries

not deviated from their design specifications, formulas, and/or performance standards.

       169.     The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       170.     The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm posed by them could have been reduced or

avoided had adequate warnings, instructions for use and information been provided with the

product.

       171.     As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       172.     As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       173.     Plaintiff’s injuries and the manner in which they occurred were reasonably

foreseeable to Defendant MXJO.

       174.     As a direct, actual and proximate result of Defendant MXJO’s breaches of its

warranties, Plaintiff suffered debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.



                                                 47
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 48 of 56




       175.     Wherefore, Plaintiff requests a judgment against Defendant MXJO for damages in

a sum to confer jurisdiction upon this Court together with interest on that amount at the legal rate

from the date of judgment until paid, for court costs and for other such relief this Court deems just

and appropriate.

                               NINTH CAUSE OF ACTION
                           BREACH OF IMPLIED WARRANTIES
                          (AGAINST DEFENDANT VAPORBEAST)

       176.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       177.     Defendant VaporBeast is a merchant with respect to the subject goods at issue,

including the Subject Batteries.

       178.     Defendant VaporBeast was/is a seller of the Subject Batteries and, thus, has

impliedly warranted that the Subject Batteries which it sold were fit for their ordinary and

foreseeable purposes and for the particular purpose for which they were sold.

       179.     The Subject Batteries were expected to and did reach Plaintiff without undergoing

any substantial changes or alterations.

       180.    From the time the Subject Batteries left the control of Defendant VaporBeast until

the time of the Incident, they did not undergo any substantial changes or alterations.

       181.    Plaintiff made ordinary and foreseeable use of the Subject Batteries and Plaintiff

relied upon the implied warranties given by Defendant VaporBeast.

       182.    Contrary to those implied warranties, at the time they were distributed and/or sold

by Defendant VaporBeast the Subject Batteries was not fit for either their ordinary and foreseeable

purpose, or the particular purpose for which they were purported to be sold, and was defective and

unreasonably dangerous for one or more of the following reasons:



                                                 48
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 49 of 56




           a. The Subject Batteries were manufactured such that they deviated from their design
              specifications, formulas, and/or performance standards;

           b. The Subject Batteries were designed and manufactured without any form of internal
              temperature control or protection circuitry;

           c. The Subject Batteries failed to incorporate protection circuitry or to integrate other
              safety devices to protect against overcurrent, overtemperature, short circuit, or
              overload;

           d. The Subject Batteries were designed, manufactured and/or fabricated with
              materials that failed to resist and/or magnified the ordinary pressures stress, thermal
              stress, and fatigue stress;

           e. The Subject Batteries were designed, manufactured and/or fabricated using
              material or materials that caused or contributed to cause excessive thermal and
              pressure build up;

           f. The Subject Batteries were designed, manufactured and/or fabricated with
              inadequate ventilation which caused or contributed to unreasonable heat and
              pressure build up;

           g. The Subject Batteries were designed, manufactured and/or fabricated with a
              package or container that failed prevent short circuiting leading to rapid discharge,
              overheating, and catastrophic failure;

           h. The Subject Batteries were designed and sold without underdoing adequate testing,
              analysis, surveys or assessments to identify the unreasonable dangers described
              herein;

           i. The Subject Batteries were designed in a manner such that they exposed individuals
              who purchased and used the product, including Plaintiff, to unreasonable risks of
              harm during foreseeable uses of the product, including the risks of fire, explosion,
              and/or burns from heat, fire or battery acid; and

           j. In such other particulars as the evidence may show.

       183.    Likewise, at the time they were distributed and/or sold by Defendant VaporBeast,

the Subject Batteries were not fit for either their ordinary and foreseeable purpose or the particular

purpose for which they were purported to be sold because, inter alia:


           a. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
              known that there was a significant risk of energizing, explosion, fire, and burn
              injuries associated with the foreseeable use and/or storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk;

                                                 49
Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 50 of 56




   b. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they failed to
      resist and/or magnified the ordinary pressures stress, thermal stress, and fatigue
      stress but failed to provide adequate warnings, labels or instructions related to that
      risk;

   c. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they could
      cause or contribute to cause excessive thermal and pressure build up but failed to
      provide adequate warnings, labels or instructions related to that risk;

   d. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner whereby heat and
      energy could rapidly escape from the battery but failed to provide adequate
      warnings, labels or instructions related to that risk;

   e. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they could
      cause or contribute breaching of the exterior of the battery due to unreasonable heat
      and pressure but failed to provide adequate warnings, labels or instructions related
      to that risk;

   f. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that the Subject Batteries were designed in a manner such that they should
      not be stored in a pocket, and that short circuiting of the battery could lead to
      catastrophic failure but failed to provide adequate warnings, labels or instructions
      related to that risk;

   g. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known that its own personnel and the end users and consumers of its MXJO IMR
      18650 lithium ion batteries would not be aware of industry standards, instructions
      on proper use, and instructions on proper storage of MXJO IMR 18650 lithium ion
      batteries but failed to provide adequate warnings, labels or instructions related to
      that risk;

   h. Defendant VaporBeast knew, or in the exercise of reasonable care, should have
      known, that both its own personnel and the end users and consumers of its MXJO
      IMR 18650 lithium ion batteries would not be aware of the dangers associated with
      the use and storage of MXJO IMR 18650 lithium ion batteries but failed to provide
      adequate warnings, labels or instructions related to that risk;

   i. Defendant VaporBeast failed to provide warnings or instructions that a
      seller/distributor exercising reasonable care would have provided concerning the
      risk of explosion, fire, and burn injuries, in light of the anticipated, foreseeable and
      known uses and environments of use of MXJO IMR 18650 lithium ion batteries but
      failed to provide adequate warnings, labels or instructions related to that risk;


                                         50
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 51 of 56




           j. Defendant VaporBeast failed to provide adequate warnings that a seller/distributor
              exercising reasonable care would have provided concerning the risk of energizing,
              explosion, fire, and burn injuries associated with the storage of the Subject Batteries
              but failed to provide adequate warnings, labels or instructions related to that risk.

           k. Upon information and belief, after receiving post-marketing incident reports or
              testing data, Defendant VaporBeast knew, or in the exercise of reasonable care,
              should have known that the there was a significant risk of energizing, explosion,
              fire, and burn injuries associated with the use and/or storage of MXJO IMR 18650
              lithium ion batteries, including the Subject Batteries

           l. Upon information and belief, Defendant VaporBeast failed to provide warnings or
              instructions that a seller/distributor exercising reasonable care would have provided
              concerning the risk of energizing, explosion, fire, and burn injuries, in light of
              incident reports that some people had suffered burn injuries during anticipated,
              foreseeable, known and/or ordinary use of MXJO IMR 18650 lithium ion batteries;

           m. Upon information and belief, Defendant VaporBeast failed to provide warnings that
              a seller/distributor exercising reasonable care would have provided concerning the
              energizing, explosion, fire, and burn injuries associated with the use and/or storage
              of MXJO IMR 18650 lithium ion batteries; and

           n. In such other particulars as the evidence may show.

       184.    Plaintiff did not know at the time of his use of the Subject Batteries, nor at any time

prior thereto, of the existence of the defects in the product.

       185.    The unreasonable dangers associated with the foreseeable uses of the Subject

Batteries exceed those that the ordinary user or consumer would anticipate, and the risk of harm

stemming from their manufacture could have been reduced or avoided entirely had the Subject

Batteries not deviated from their design specifications, formulas, and/or performance standards.

       186.    The unreasonable dangers associated with the uses of the Subject Batteries

outweighs their utility, and the foreseeable risk of harm regarding their design could have been

reduced or avoided entirely by the incorporation of feasible, alternative designs.

       187.    The unreasonable dangers associated with the uses of the Subject Batteries outweigh

their utility, and the foreseeable risk of harm posed by them could have been reduced or avoided

had adequate warnings, instructions for use and information been provided with the product.

                                                  51
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 52 of 56




       188.    As a direct and proximate result of the above-noted defect(s), the Subject Batteries

energized, exploded and/or caught fire while in Plaintiff’s pocket.

       189.    As a direct and proximate result of the above-noted defect(s) of the Subject

Batteries, Plaintiff sustained debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       190.    Plaintiff’s injuries and the manner in which they occurred were reasonably

foreseeable to Defendant VaporBeast.

       191.    As a direct, actual and proximate result of Defendant VaporBeast’s breaches of

its warranties, Plaintiff suffered debilitating injuries, permanent scarring, lost wages, medical

expenses, loss of enjoyment of life, and past and future emotional and physical pain and suffering.

       192.    Wherefore, Plaintiff requests a judgment against Defendant VaporBeast for

damages in a sum to confer jurisdiction upon this Court together with interest on that amount at

the legal rate from the date of judgment until paid, for court costs and for other such relief this

Court deems just and appropriate.

                       TENTH CAUSE OF ACTION
                          PUNITIVE DAMAGES
        (DEFENDANT MXJO, DEFENDANT TRIBAL VAPORS & DEFENDANT
                             VAPORBEAST)

       193.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in preceding paragraphs as though fully set forth herein.

       194.    Defendant MXJO, Defendant Tribal Vapors and Defendant VaporBeast each had a

duty to refrain from willful and wanton acts, omissions and/or misconduct which would

foreseeably expose Plaintiff to an unreasonable risk of harm and cause injury.

       195.    Upon information and belief, Defendant MXJO, Defendant Tribal Vapors and

Defendant VaporBeast each breached their duties and committed one or more of the following acts

                                                52
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 53 of 56




or omission amounting to willful and wanton misconduct, in that they acted with reckless disregard

for the health, safety and well-being of the Plaintiff and others similarly situated by:

           a. Having actual knowledge of the defective condition and/or hazards of the MXJO
              IMR 18650 lithium ion batteries yet acting in a way that contributed to Plaintiffs’
              injuries for material gain;

           b. Designing, manufacturing, selling, distributing, marketing, and/or otherwise
              placing into the stream of commerce the Subject Batteries which posed an
              unreasonable risk of energizing, exploding or catching flame to users and
              consumers, despite knowledge of the product’s dangerous, defective condition;

           c. Failing to provide any adequate warnings or hazard communications to users and
              consumers purchasing MXJO IMR 18650 lithium ion batteries;

           d. Failing to disclose, and/or concealing, information in their respective possession
              concerning the risks to users and consumers that MXJO IMR 18650 lithium ion
              batteries would energize, explode or catch fire; and

           e. In such other particulars as the evidence may show.

       196.    Upon information and belief, as a direct and proximate result of one or more of the

foregoing willful and wanton acts/and or omissions on the part of each of the Defendants, Plaintiff

was exposed to the defective Subject Batteries which energized, exploded and/or caught fire,

resulting in the injuries and damages described herein.

       197.    An award of punitive damages is necessary and appropriate to punish Defendants

for their willful, wanton and/or intentional misconduct and/or reckless disregard for the health,

safety and well-being of Plaintiff and others and to deter said Defendants and others similarly

situated from engaging in like misconduct in the future.

                                     PRAYER FOR RELIEF

   198.        WHEREFORE, Plaintiffs pray as follows:

           a. Judgment against Defendant MXJO, Defendant Tribal Vapors and Defendant

               VaporBeast, jointly and severally;



                                                 53
       Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 54 of 56




           b. For such sums as actual and other compensatory damages, including pain and

              suffering and permanent impairment, in an amount as a jury may determine and in

              excess of the minimum jurisdictional limit of this Honorable Court;

           c. For exemplary and punitive damages against Defendant MXJO, Defendant Tribal

              Vapors and Defendant VaporBeast, in an amount as a jury may determine to halt

              such conduct;

           d. For the costs of this suit, including attorney’s fees; and

           e. For such other and further relief to which they may be entitled, that this

              Honorable Court deems just and proper.

                                        JURY DEMAND

   199.       Plaintiff hereby demands a trial by jury.


Dated: July 26, 2019.
                                                 /s/ Dennis K. Wallin
                                                 Dennis K. Wallin
                                                 Alisa Lauer
                                                 The Spence Law Firm NM, LLC
                                                 1600 Mountain Rd. NW
                                                 Albuquerque, NM 87104
                                                 (505) 832-6363
                                                 wallin@spencelawyers.com

                                                 In association with:

                                                 Adam J. Kress, Esq.
                                                 Pro Hac Vice to be filed
                                                 JOHNSON BECKER, PLLC.
                                                 444 Cedar Street, Suite 1800
                                                 St. Paul, MN 55101
                                                 Phone: (612) 436-1800
                                                 akress@johnsonbecker.com

                                                 Attorneys for Plaintiff Andrew Snelling



                                                54
                              Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 55 of 56
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            TRIBAL VAPORS, SMOKE FREE TECHNOLOGIES, INC. d/b/a
ANDREW DEAN SNELLING                                                                                        VAPORBEAST.COM, and SHENZHEN MXJO TECHNOLOGY CO.,
                                                                                                            LTD.
    (b) County of Residence of First Listed Plaintiff             Hubbard County, MN                         County of Residence of First Listed Defendant Otero County, NM
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Dennis K. Wallin (NM Bar #2838), The Spence Law Firm NM, LLC                                                C. William Sutherland (for Tribal Vapors)
1600 Mountain Rd. NW, Albuquerque, NM 87104                                                                 1990 E. Lohman
(505) 832-6363                                                                                              Las Cruces, NM 88001

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Product Liability action involving defect E-Cigarette Battery
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/26/2019                                                              /S/ Dennis K. Wallin
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   Case 2:19-cv-00686-JB-GJF Document 1 Filed 07/26/19 Page 56 of 56

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
